DETAILED ACTION
This Office Action incorporates Reasons For Allowance

The Applicant's response to the last Office Action, filed 03/07/2022 has been entered and made of record.

The Applicant has canceled claim(s) 4-5, 13-14.
The application has pending claim(s) 1-3, 6-12, and 15-20.

In response to the amendments filed on 03/07/2022:
The claim rejections under 35 U.S.C. 101 have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 101.

Applicant’s arguments, see pages 11-12, filed 03/07/2022, with respect to claims 1-3, 6-12, and 15-20 have been fully considered and are persuasive with regards to the amendments.  Therefore the 35 U.S.C. 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-3, 6-12, and 15-20 (now renumbered as 1-6, for issue) are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: wherein the three-dimensional eyeball model includes a first sphere and a second sphere, the first eye feature point (C) is a first spherical center point of the first sphere, a center (A) of a retina of the eye is located on the surface of the first sphere, a posterior pole (B) of the eye is located on the surface of the first sphere, the second eye feature point (D) is a second sphere cent-3-er point of the second sphere, the eye sight line is a first line connecting the center (A) of the retina of the eye and the second sphere center point (D), the pupil feature point (Q) is an exit pupil point which is an intersection of the first line and the second sphere, a pupil center (P) is located on the surface of the second sphere, an optical axis of the eye is a second line connecting the posterior pole (B) of the eye and the first spherical center point (C), and the camera sight line is a third line connecting the camera center point (O) and the pupil feature point (Q).
Similarly, independent claim 10 (now renumbered as claim 12, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other
limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Chen et al. (Jixu Chen and Qiang Ji, “3D gaze estimation with a single camera without IR illumination,” 2008 19th International Conference on Pattern Recognition, 2008, pp. 1-4, doi: 10.1109/ICPR.2008.4761343) discloses a 3D eye gaze estimation and tracking algorithm based on facial feature tracking using a single camera. However, Chen does not teach the limitations cited above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to XIAOLI ZHANG whose telephone number is (571)272-1833. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.Z./Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661